Title: To James Madison from James Maury (Abstract), 14 March 1805
From: Maury, James
To: Madison, James


14 March 1805, Liverpool. “I had the honor of writing to you the 9th November, & now present you with the imports & exports for the six months ending the 31st December [not found].
“The evils stated in my letter of 23d July 1803, arising from the Masters of our vessels in this country having no means of taking up their seamen for desertion, have been very sensibly felt of late in this port; & in many cases almost the whole crews have deserted with the view of intering in the privateers & African ships of this place.

“B[e]ing much in want of the information requested in the last paragraph of my letter of the 24th July last, I pray you will be so good as favor me with it as soon as convenient.
“In many cases where American Seamen have been discharged at this place, in consequence of their vessel being sold, or of deviation from the original voyage; the concern’d have offer’d to put them into immediate pay, on the same terms they came hither, in our vessels returning direct to the U.S.A.; and, altho’ this appears to fulfill the intent of the law, & the men really suffer not the least inconvenience from the circumstance; yet I have not considered myself authorized to consent to such discharge without payment of the three months extra wages. In such instance, I pray to be informed whether I should be correct in consenting to such discharges without the ship’s paying the three months wages.
“All vessels from New Orleans, Georgia & So Carolina have long been, & still are, subject to quarantine.
“Inclosed you have a price current for the exports of the United States.”
